DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 are in improperly dependent form.  Claims 15 and 16 purport to be independent claims, yet they both refer to claim 9.  Thus, it is impossible to tell which statutory category the claim falls into.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims an apparatus (i.e., a machine) in claims 1-8, a method (i.e., a process) in claims 9-14, a non-transitory computer-readable storage medium (i.e., a manufacture) in claim 15, and a computer program (i.e., a manufacture) in claim 16.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “a controller configured to generate an image based on input from a user who plays a game, to generate a game object by matching at least one effect to the image, and to provide the effect corresponding to the game object when a request for the use of the game object is received in the game” (abstract).  More particularly, representative claim 9 recites the following (with emphasis):
9.  A method for providing a game, the method being performed by an apparatus for providing a game, the method comprising:
generating an image based on input from a user who plays a game; 
generating a game object by matching at least one effect to the image; and
providing the effect corresponding to the game object when a request for use of the game object is received in the game. 
The underlined portions of claim 9 generally encompass the abstract idea.  Such features, as underlined above, are substantially identical in independent claims 1, 15, and 16. Dependent claims 2-8 and 10-14 further define the abstract idea by introducing further rules for playing/executing the game with the game object.  The abstract idea may be viewed, for example, as:
a method of organizing human activities (e.g., managing personal behavior or relationships or interactions between people, including following rules or instructions); and/or
a mental process (e.g., concepts performed in the human mind, including an observation, evaluation, and/or a judgment).
The claimed abstract idea reproduced above is effectively a process of rules/steps for playing/executing the game with a created game object.  The limitations about generating and providing are, as drafted, processes that, under broadest reasonable interpretation, cover a method of organizing human activity and/or a mental process but for the recitation of generic computer components.  That is, other than reciting “the method being performed by an apparatus,” in the preamble, nothing in the claim elements precludes the steps from being a method of organizing human activity and/or a mental process.  A person making an image and game object with a defined effect is akin to following rules and/or a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers social activities or a mental process but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” and/or “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – an apparatus to perform rules/steps for playing/executing the game with a created game object. The components in these steps are recited at a high-level of generality (e.g., as a generic processor can perform the generic computer functions of generating and providing information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim(s) 1, 9, 15, and 16 encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: an apparatus.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Wherein, an apparatus, for generating and providing information in a game, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer.
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers for routine data-processing functions related to rules/steps for playing/executing the game with a created game object (Claims 2-8 and 10-14).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of an apparatus to perform the game steps amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yan (US 2018/0126277 A1) (henceforth, “Yan”).
Regarding claims 1, 9, 15, and 16, Yan teaches an apparatus and method for providing a game, comprising:
generating an image based on input from a user who plays a game (Para. 28 and Fig. 3 block 311); 
generating a game object by matching at least one effect to the image (Para. 29-30 and Fig. 3 blocks 313 and 315); and
providing the effect corresponding to the game object when a request for use of the game object is received in the game (Para. 31 and Fig. 3 block 317). 
Regarding claim 2, Yan teaches the controller is further configured to generate a magic figure item by matching an effect to the image (Para. 19).
Regarding claims 3 and 10, Yan teaches the controller is further configured to generate the image by combining one or more figures selected by the user (items in image in Para. 29).
Regarding claims 4 and 11, Yan teaches the controller is further configured to combine a plurality of figures selected by the user and to match one or more effects based on a type of the plurality of figures and an order of combination of the plurality of figures (Para. 29-30).
Regarding claim 5, Yan teaches the controller is further configured to provide a selectable figure list based on user information of the user, to receive a selection of one or more figures included in the provided figure list, and to generate the image based on the received selection (Para. 29).
Regarding claims 6 and 12, Yan teaches the controller is further configured to provide at least one effect based on coordinates of the game object relative to a user character in a game space (Location in Para. 15 and Para. 21).
Regarding claims 7 and 13, Yan teaches the controller is further configured to provide the effect corresponding to the game object, and to provide an additional effect based on the game object and another game object (Para. 29).
Regarding claims 8 and 14, Yan teaches the controller is further configured to provide the effect corresponding to the game object, and to provide an additional effect based on points of the user and another user relative to the game object (Points in Para. 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715